DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 09/03/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statements submitted on 04/28/2021 and 11/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.  Please see attached initialed PTO-1449 Forms.

Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment/Response dated 04/28/2021 is acknowledged.  In the Amendment, claims 1 and 21-23 were amended, and claim 24 was newly added.  Claims 1-12 and 21-24 have been examined in this action.  Applicants’ arguments directed towards the previous rejections were found to be persuasive (see Response to Arguments below).  Rejections not reiterated from previous actions are hereby 

Claim Objections
Claim 3 is objected to because of the following informalities:  the term “ceremides” is misspelled and should recite “ceramides”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "serum-free culture medium”.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate clarification is requested.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 21-24 are rejected under 35 U.S.C. 103 as obvious over Feng et al. (2014, Stem Cells, 32(2): 462- 472 and supplemental methods, cited in Applicants’ IDS dated 11/05/2021) in view of Huiping et al. (2015, CN104488850A, cited in Applicants’ IDS dated 04/04/2019), Laflamme et al. (2007, Nature Biotechnology, 25: 1015–1024; cited in Applicants’ IDS dated 11/05/2021), Raima et al. (US20130101662), and Dreher (US20140309173), further evidenced by Xu et al. (2001, Nature Biotechnology, 19: 971–974; cited in Applicants’ IDS dated 11/05/2021).
Regarding the claim language “topical composition for regulating skin or hair condition” and “topical composition for providing skin protection against UVB induced inflammation” in claims 1 and 21-23, these are intended uses. A recitation of the intended use of the claimed invention must result in a structural difference between the 
Regarding claims 1 and 21-23, Feng et al. teach producing exosomes with increased levels of heat shock proteins by culturing bone marrow stem cells (mesenchymal stem cells), heat shocking the cells at 42 degrees C for 15 minutes, 30 minutes, 1 hour, 2 hours, and 3 hours, recovering the cells at 37 degrees C for 14 hours or 24 hours, isolating exosomes and washing to insure all serum is removed (see Supplemental Methods, Figure 5, Abstract and column 2 on page 470).  Regarding claim 1, Feng teaches that HSP70 is a heat shock protein (see Introduction).  Regarding claims 1 and 21-23, Feng teaches exosomes in supernatant (carrier) (see Supplemental Methods). 
Regarding the specific limitations of claim 8, Feng does not teach that their product is freeze dried.
Huiping et al. teach that placental amnion tissue is rich in mesenchymal stem cells, and that these mesenchymal stem cells can be used to produce a large number of exosomes (see paragraph [0005]).  Huiping et al. teach producing exosomes from these cells by culturing the cells in serum free media (see paragraph [0041]).  Huiping et al. teach that the exosomes can be preserved by freeze drying (see paragraph [0035] and Figure 5).  
Laflamme et al., as evidenced by Xu et al., teach that stem cells can be heat shocked in serum free media (see page 1021 of Laflamme et al. and page 973 of Xu et al.). 

Regarding the newly added limitations of claim 1, wherein the exosomes have increased levels of heat shock protein 70 (HSP70) compared to exosomes derived from stem cells that were not heat shocked, as stated above, Feng et al. teach that the exosomes made by heat shocking have increased levels of heat shock proteins and that HSP70 is a heat shock protein.  Furthermore, regarding new claim 24, as stated above, Feng et al. in view of Huiping et al. establish that it is obvious to make exosomes using a method identical to the instant product-by-process limitations and therefore the product of Fen et al. in view of Huiping et al. would have identical properties as the claimed product, including the number of isolated, stem-cell derived exosomes. 

Dreher teaches topical compositions for treating skin comprising peptides and extracellular matrix components (see paragraphs [0008] and [0009]).  Dreher teaches the inclusion of antioxidants such as esters of tocopherol (see paragraph [0227]) and anti-wrinkle agents such as vitamin B3 in their topical compositions (see paragraph [0217]).
Based on the teachings of cited art of record mentioned above, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to include exosomes having increased levels of HSP70 as taught by Feng et al. with Huiping et al. and Laflamme et al., the claimed amount of moisturizing agent, an antioxidant such as an ester of tocopherol, and an anti-wrinkle agent such as vitamin B3 in a lotion for topical application to skin via routine experimentation and optimization, with a reasonable expectation that constituents in the lotion would assist in the protection and repair of DNA and suppression of cytokine release in the case of damage caused by UV radiation, accelerate wound healing, and reduce the mortality of 

Regarding the newly added features of claims 21-23, as mentioned above, when reading the preamble in the context of the entire claim, the recitation “topical composition for regulating skin or hair condition by increasing proliferation of dermal fibroblasts”, “topical composition for regulating skin or hair condition by increasing collagen I production of dermal fibroblasts”, and “topical composition for providing skin protection against UVB induced inflammation by reducing production of pro-inflammatory mediators comprising IL-8 and TNF-α” are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations.  Thus, the preambles of these claims are not considered to be limitations and are of no significance to claim construction. Similarly, the features “increases proliferation of the dermal fibroblasts by at least 75% relative to…”,  “increases collagen I production of the dermal fibroblasts by at least 25% relative to…”, and  “having increased levels of heat shock stress-response molecules from about 8 x 105 7 exosomes/mL”, these recitations are inherent functional properties of the claimed product.  Since the compositions of the prior art of record renders obvious the claimed compositions, the compositions of the prior art of record also reads on the inherent functional properties of the composition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The teachings of the prior art of record mentioned above are hereby incorporated in this section.

Claims 1-12 and 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14, 17-18 and 27 of copending Application No. 15/884921 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the reference application are draw to a product of exosomes with increased levels of heat shock proteins, and therefore the claimed product appears to be structurally identical or sufficiently similar. 


Response to Arguments
Claim Rejections Under 35 U.S.C. 112
Applicants point to Examples 4, 6, and 8, as well as Figures, 2, 4B, 5B, and 7-10 in the instant specification and argue that based on this disclosure, the inventors had possession of the claimed invention before the effective filing date.  Applicants further argue that one of skill in the art reviewing the application, including Example 6 and the accompanying figures, would understand that application of the claimed composition achieves an increase in proliferation of the dermal fibroblasts by at least 75% relative to a composition comprising heat shock stress-response molecules in exosomes derived from non-heat shocked stem cells, and that application of the claimed composition achieves increased collagen I production of the dermal fibroblasts by at least 25% relative to a composition comprising heat shock stress-response molecules in exosomes derived from non- heat shocked stem cells (see pages 7-9 of Response).
Applicants’ arguments directed towards the previous rejections under 35 U.S.C. 112 were found to be persuasive, and the rejections under 35 U.S.C. 112 have been withdrawn.  However, as noted above, Applicants’ amendments to the claims necessitated new rejections under 35 U.S.C. 103 (see above).

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615